IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :            No. 430
                               :
APPOINTMENT TO THE MINOR COURT :            MAGISTERIAL RULES DOCKET
RULES COMMITTEE                :


                                       ORDER

PER CURIAM
         AND NOW, this 2nd day of November, 2018, Magisterial District Judge Sue E.

Haggerty, Butler County, is hereby appointed as a member of the Minor Court Rules

Committee for a term of three years, commencing December 1, 2018.